DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2021 has been entered.

	Response to Arguments
Applicant’s arguments, see page 7-13, filed 10/9/2021 with respect to 35 USC §103 rejection of claims 1-16,18-20 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection and the arguments were directed towards the claims as amended. Applicant has amended arguments and argues previously cited references do not disclose the claim limitation of decrease opacity of the a region in which real world object can be seen. In response, examiner points to newly cited Kipman to disclose a controllable opacity display window in which a display will can be controlled to be fully see through or to full opacity. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16,18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al (US 20180211448 A1) in view of Leback et al (US 20170162177 A1) and Kipman et al (US 20170236332 A1)

Regarding claim 1, Bar-Zeev discloses a system ([0049] optical see-through HMD device) comprising: 
at least one augmented reality (AR) head-mounted display (HMD) ([0049] optical see-through HMD device) comprising: 

at least one display which can display virtual images and through which a wearer of the HMD can see real world objects ([0051] The augmented reality image is reflected by the display component 112 toward a user's eye); and 
at least one processor ([0060] micro-processor) configured with instructions executable to: 
present at least one image on the display ([0051] The user therefore sees a fanciful image in which a dolphin flies past trees); 



Leback discloses at least one augmented reality (AR) head-mounted display (HMD) ([0003], a virtual presentation directly on the user's perception of the real world using presentation devices including but not limited to smartphones, head-mounted displays (HMDs),) comprising: 
at least one sensor on the HMD for sensing real world objects including at least one person ([0029] a real-world scene in a meeting room as viewed by a user of an idle augmented reality system, another person ("Alice") are all visible to the user). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include at least one augmented reality (AR) head-mounted display (HMD) comprising: at least one sensor on the HID for sensing real world objects including at least one person as described by Leback.

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Kipman discloses responsive to identifying that the region is a region through which the real world object can be seen ([0017] The vision system may be used to construct, in real time, world surfaces of the objects in the user's field of view (FOV). An object-recognition engine downstream of the vision system identifies the various real-world objects, making those objects available for selection.), decrease opacity of the region ([0024] the opacity of display windows 12 is controllable dynamically via a dimming filter. A substantially see-through display window, for example, may be switched to full opacity for a fully immersive MR experience.).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein responsive to identifying that the region is a region through which the real world object can be seen, decrease opacity of the region as described by Kipman.

The motivation for doing so would have been render the virtual image content so as to variably change the augmentation, to variably change a perceived realism of the real world environment in correlation to the parameter value (Kipman, [0003]).

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 1.

Regarding claim 2, Bar-Zeev discloses wherein the sensor comprises a camera ([0052] Motion tracking techniques use a depth sensing camera). 

Regarding claim 3, Bar-Zeev discloses is silent to the sensor comprises a microphone.

Leback discloses the sensor comprises a microphone ([0036] Some example environmental sensor devices 306 include, but are not limited to microphones)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include the sensor comprises a microphone as described by Leback.

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 3.

Regarding claim 4, Bar-Zeev is silent to wherein the system comprises at least one variable occluder to variably reduce light from real world objects and the instructions are executable to: responsive to identifying the region, decrease opacity of the region at least in part by altering an occlusion of the region using the variable occluder to increase light propagating through the region.

Leback discloses wherein the system comprises at least one variable occluder to variably reduce light from real world objects and the instructions are executable to: responsive to identifying the region, decrease opacity of the region at least in part by altering an occlusion of the region using the variable occluder to increase light propagating through the region ([0036] Some example environmental sensor devices 306 include, but are not limited to microphones)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 



The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 4.

Regarding claim 5, Bar-Zeev is silent to wherein the instructions are executable to: responsive to identifying the region, decrease opacity of the region at least in part by removing from presentation in the region of at least one image being presented in the region ([0072] the opacity filter control circuit drives pixels of the opacity filter, to provide an increased opacity behind the augmented reality image)

Leback discloses wherein the instructions are executable to: responsive to identifying the region, decrease opacity of the region at least in part by removing from presentation in the region of at least one image being presented in the region ([0034], the intrusiveness of the application output has been reduced by enforcing output security, The virtual objects that were assigned to the billboards are allowed to remain, but the virtual object that obscured the humans detected by the system has been made completely transparent)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the instructions are executable to: responsive to identifying the region, decrease opacity of the region at least in part by removing from presentation in the region of at least one image being presented in the region as described by Leback.

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 5.

Regarding claim 6, Bar-Zeev discloses wherein the instructions are executable to: responsive to identifying the region, decrease opacity of the region at least in part by decreasing a brightness of at least one image being presented in the region ([0076] by darkening all or most of the pixels of the opacity filter which are outside the perimeter of the augmented reality image, while allowing the pixels within the perimeter of the augmented reality image to remain light-transmissive)

Regarding claim 7, Bar-Zeev is silent to the instructions are executable to: identify that a wearer of the HMD is directing attention to a person; and 


Leback discloses the instructions are executable to: identify that a wearer of the HMD is directing attention to a person ([0055], Examples of the types of information about the physical surroundings that may be collected include, but are not limited gaze data); and 
responsive to identifying that the wearer of the HMD is directing attention to a person, decrease opacity of the region ([0031] the badge identifying Alice has been moved to a less intrusive location and has also had its opacity reduced)..

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include the instructions are executable to: identify that a wearer of the HMD is directing attention to a person; and responsive to identifying that the wearer of the HMD is directing attention to a person, decrease opacity of the region as described by Leback.

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 7.



Leback discloses wherein the instructions are executable to identify that the wearer of the HMD is directing attention to a person at least in part based on a tracking the gaze of the HMD wearer ([0055], Examples of the types of information about the physical surroundings that may be collected include, but are not limited gaze data)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the instructions are executable to identify that the wearer of the HMD is directing attention to a person at least in part based on a tracking the gaze of the HMD wearer as described by Leback.

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 8.



Leback discloses wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the person at least in part based on signals from at least one microphone ([0055], Some example environmental sensor devices 306 include, but are not limited to, microphones, microphone arrays)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the person at least in part based on signals from at least one microphone as described by Leback.

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 9.

([0049] optical see-through HMD device) comprising: 
at least one sensor generating signals representing at least one real world object external to the HMD ([0052] Motion tracking techniques use a depth sensing camera to obtain a 3D model of the user); 
at least one display assembly configured to present augmented reality images  ([0051] The augmented reality image is reflected by the display component 112 toward a user's eye); and 


Leback discloses at least one sensor generating signals representing at least one real world object external to the HMD ([0041] the recognizer engine 310 is configured to provide one or more recognizers. Each recognizer receives information from one or more environmental sensor devices 306 and/or one or more motion sensor devices 308, and detects specific real-world objects based on the information. For example, recognizers may be configured to detect visible real-world objects that include, but are not limited to, vehicles, humans, animals, faces, planar surfaces, signs)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify modify optical see-through HMD of Bar-Zeev to include at least one sensor generating signals representing at least one real world object external to the HMD as described by Leback



Kipman discloses at least one processor configured with instructions to alter an opacity of the display assembly responsive to identifying the real-world object to permit viewing the real-world object ([0017] The vision system may be used to construct, in real time, world surfaces of the objects in the user's field of view (FOV). An object-recognition engine downstream of the vision system identifies the various real-world objects, making those objects available for selection.) through the display assembly wherein the opacity is altered by decreasing opacity of at least one virtual image at least in part by decreasing a brightness of the at least one virtual image ([0024] the opacity of display windows 12 is controllable dynamically via a dimming filter. A substantially see-through display window, for example, may be switched to full opacity for a fully immersive MR experience.).. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein at least one processor configured with instructions to alter an opacity of the display assembly responsive to identifying the real-world object to permit viewing the real-world object through the display assembly wherein the opacity is altered by decreasing opacity of at least one virtual image at least in part by decreasing a brightness of the at least one virtual image as described by Kipman.

The motivation for doing so would have been render the virtual image content so as to variably change the augmentation, to variably change a perceived realism of the real world environment in correlation to the parameter value (Kipman, [0003]).

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 10.

Regarding claim 11, Bar-Zeev is silent wherein the object comprises a person.

Leback discloses wherein the object comprises a person ([0030] has detected Alice in the room, and to identify her).

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the object comprises a person as described by Leback.

 The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 11.



Leback discloses wherein the object comprises a real-world display device ([0041], detect visible real-world objects that include, but are not limited to planar surfaces, signs (including but not limited to road signs, emergency exit signs), billboards, surface discontinuities)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the object comprises a real-world display device as described by Leback.

 The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 12

Regarding claim 13, Bar-Zeev discloses wherein the instructions are executable to reduce an opacity only of a first region of the display assembly through which the real-world object can be seen and not reduce the opacity of regions other than the first region ([0069] The opacity filter driver can drive pixels in the opacity filter 106 such as by addressing each pixel by a row and column address and a voltage which indicates a desired degree of opacity, from a minimum level which is most light-transmissive level to a maximum level which is most opaque or least light-transmissive)

Regarding claim 14, Bar-Zeev discloses is silent to wherein the sensor comprises a camera or a microphone or a camera and a microphone.

Leback discloses wherein the sensor comprises a camera or a microphone or a camera and a microphone ([0036], Some example environmental sensor devices 306 include, but are not limited to, photographic digital video cameras, depth cameras, microphones, microphone arrays)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the sensor comprises a camera or a microphone or a camera and a microphone as described by Leback.

 The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 14

([0072] the opacity filter control circuit drives pixels of the opacity filter, to provide an increased opacity behind the augmented reality image)

Regarding claim 16, Bar-Zeev is silent to wherein the instructions are executable to: decrease opacity of the virtual images from the display assembly at least in part by removing from presentation in a region of the display assembly at least one virtual image being presented in the region.

Leback discloses wherein the instructions are executable to: decrease opacity of the virtual images from the display assembly at least in part by removing from presentation in a region of the display assembly at least one virtual image being presented in the region ([0034], the intrusiveness of the application output has been reduced by enforcing output security, The virtual objects that were assigned to the billboards are allowed to remain, but the virtual object that obscured the humans detected by the system has been made completely transparent)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to includewherein the instructions are executable to: decrease opacity of the virtual images from the display assembly at least in part by removing from presentation in a region of the display assembly at least one virtual image being presented in the region as described by Leback.

 The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 16

Regarding claim 18, Bar-Zeev discloses a head-mounted display (HMD) ([0049] optical see-through HMD device) comprising: 
at least one sensor generating signals representing a wearer of the HMD ([0052] Motion tracking techniques use a depth sensing camera to obtain a 3D model of the user); 
at least one display assembly configured to present augmented reality images ([0051] The augmented reality image is reflected by the display component 112 toward a user's eye);; and 
at least one processor configured with instructions to alter an opacity of the display assembly ([0048] a lens of a HMD device can be provided with an opacity filter which can be controlled to selectively transmit or block light on a per-pixel basis)

Leback discloses at least one sensor generating signals representing a wearer of the HMD ([0041] the recognizer engine 310 is configured to provide one or more recognizers. Each recognizer receives information from one or more environmental sensor devices 306 and/or one or more motion sensor devices 308, and detects specific real-world objects based on the information. For example, recognizers may be configured to detect visible real-world objects that include, but are not limited to, vehicles, humans, animals, faces, planar surfaces, signs)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify modify optical see-through HMD of Bar-Zeev to include at least one sensor generating signals representing a wearer of the HMD, at least one processor configured with instructions to alter an opacity of the display assembly responsive to identifying, based on signals from the sensor, that the wearer of the HMD is directing attention to a real-world target as described by Leback

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Kipman discloses at least one processor configured with instructions to alter an opacity of the display assembly responsive to identifying ([0017] The vision system may be used to construct, in real time, world surfaces of the objects in the user's field of view (FOV). An object-recognition engine downstream of the vision system identifies the various real-world objects, making those objects available for selection.), based on signals from the sensor, that the wearer of the HMD is directing attention to a real-world target  ([0024] the opacity of display windows 12 is controllable dynamically via a dimming filter. A substantially see-through display window, for example, may be switched to full opacity for a fully immersive MR experience.).


The motivation for doing so would have been render the virtual image content so as to variably change the augmentation, to variably change a perceived realism of the real world environment in correlation to the parameter value (Kipman, [0003]).

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 18.

Regarding claim 19, Bar-Zeev is silent to wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the real-world object at least in part based on gaze tracking.

Leback discloses wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the real-world object at least in part based on gaze tracking ([0055], Examples of the types of information about the physical surroundings that may be collected include, but are not limited gaze data)



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the real-world object at least in part based on gaze tracking as described by Leback

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 19.

Regarding claim 20, Bar-Zeev is silent to wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the real-world object at least in part based on signals from at least one microphone.

Leback discloses wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the real-world object at least in part based on signals from at least one microphone ([0055], Some example environmental sensor devices 306 include, but are not limited to, microphones, microphone arrays)

Bar-Zeev, Leback and Kipman are combinable because they are from the same field of invention. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar-Zeev to include wherein the instructions are executable to identify that the wearer of the HMD is directing attention to the real-world object at least in part based on signals from at least one microphone as described by Leback.

The motivation for doing so would have been to allow the augmented reality system to reason about application output and enforce policies at the granularity of individual objects (Leback, [0028]).

Therefore, it would have been obvious to combine Bar-Zeev, Leback and Kipman to obtain the invention as specified in claim 20.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Zeev et al (US 20180211448 A1), Leback et al (US 20170162177 A1) and Kipman et al (US 20170236332 A1) as applied to claim 1 above, and further in view of Gorur Sheshagiri et al (US 20190026936 A1)

Regarding claim 21, Bar-Zeev, Leback and Kipman are silent to wherein the real world object is sensed by sensing a ring from a phone or a beep indicating a text message or a tactile signal.

Gorur Sheshagiri discloses wherein the real world object is sensed by sensing a ring from a phone or a beep indicating a text message or a tactile signal ([0020] The mobile device can apply speech recognition tools or natural-language processing algorithms to the captured utterance to determine a context of the spoken utterance and perform additional operations corresponding to the determined context).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar- Zeev to include wherein the real world object is sensed by sensing a ring from a phone or a beep indicating a text message or a tactile signal as described by Gorur Sheshagiri.

The motivation for doing so would have been to interact with the extended reality environment via gestural or spoken input (Gorur Sheshagiri, [0020)).

Bar-Zeev, Leback, Kipman and Gorur Sheshagiri are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Bar-Zeev, Leback, Kipman and Gorur Sheshagiri to obtain the invention as specified in claim 21.

Regarding claim 22, Bar-Zeev, Leback and Kipman are silent to wherein the instructions are executable to identify, based on signals from the sensor, that the wearer of the IMD is directing attention to the real-world target responsive to the signals from the sensor indicating a person pointing to the real-world target.

Gorur Sheshagiri discloses wherein the instructions are executable to identify, based on signals from the sensor, that the wearer of the IMD is directing attention to the real-world target responsive to the signals from the sensor indicating a person pointing to the real-world target ([0060] Mobile device 200 can include a digital camera 212 configured to capture digital image data identifying one or more gestures or motions of the user, such as predetermined gestures formed using the user's hand or fingers, or a pointing motion effected by the user's hand and arm.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention at the time the invention was made to modify optical see-through HMD of Bar- Zeev to include wherein the instructions are executable to identify, based on signals from the sensor, that the wearer of the IMD is directing attention to the real-world target responsive to the signals from the sensor indicating a person pointing to the real-world target as described by Gorur Sheshagiri.

The motivation for doing so would have been to interact with the extended reality environment via gestural or spoken input (Gorur Sheshagiri, [0020)).

Bar-Zeev, Leback, Kipman and Gorur Sheshagiri are combinable because they are from the same field of invention. 

Therefore, it would have been obvious to combine Bar-Zeev, Leback, Kipman and Gorur Sheshagiri to obtain the invention as specified in claim 22.



Conclusion
	
                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619